Citation Nr: 0121198	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether a request for waiver of recovery of an 
overpayment of death pension in the amount of $18,190 was 
timely filed.  

2.  Entitlement to waiver of recovery of an overpayment of 
death pension in the amount of $3,417.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from January 1946 to 
December 1947.  He died in February 1991.  The appellant is 
the veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision by a Committee on Waivers 
and Compromises (COW) at the Wichita, Kansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
Committee found that an initial death pension overpayment in 
the amount of $18,190 was not eligible for consideration for 
a waiver under the equity and good conscience standard since 
the appellant had not filed a timely request for a waiver 
within the 180-day period allowed following the date of 
notification to her of the creation of the indebtedness.  The 
Committee also denied waiver of recovery of a further 
overpayment in the amount of $3,417 created in April 1998, 
finding that recovery of this indebtedness would not be 
against equity and good conscience.  

The June 1998 COW decision addressed the question of whether 
the appellant was entitled to waiver of recovery of a single 
indebtedness totaling $20,926, notwithstanding that the 
indebtedness charged to the appellant consisted of two 
separate amounts charged to the appellant at different times 
and for different reasons.  In the interest of clarity, and 
to address properly the disparate legal bases by which the 
two overpayments were disposed, the Board will consider the 
matter as two separate issues.  

In her VA Form 9, Appeal to the Board of Veterans' Appeals, 
the appellant indicated that she wished to appear personally 
before the Board at a local VA office in connection with her 
appeal.  In June 2001 the appellant informed the RO that she 
no longer wanted a hearing and she requested that the case be 
forwarded to the Board for a decision.  

After the appeal was transferred to the Board, the appellant 
submitted to the RO, and the RO transferred to the Board, the 
statement of a private medical professional containing the 
opinion that following the veteran's death the appellant had 
been disabled as a result of degenerative arthritis and had 
suffered from depression leading to increased disability at 
the time.  The purpose for which this medical statement was 
submitted is unclear.  In December 1993 the RO denied special 
monthly death pension on the basis that the appellant did not 
need regular aid and attendance by another person and was not 
housebound.  To the extent that the June 2001 medical 
statement may represent an attempt by the appellant to 
challenge that denial or to file a reopened claim for special 
monthly pension, the matter is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The RO awarded death pension to the appellant in November 
1993 at a rate that was based on information she had reported 
in her September 1993 claim to the effect that she had no 
current income from any source but had applied for Social 
Security benefits.  In June 1997 the RO ascertained that the 
appellant had been receiving unreported income consisting of 
Social Security benefits, Civil Service retirement benefits, 
and interest.  In November 1997 the RO retroactively 
terminated the pension award from February 1, 1994, through 
October 31, 1997, and continued the award at a lower rate 
from January 1, 1997, based on projected unreimbursed medical 
expenses.  The adjustment of the pension rate resulted in an 
overpayment of $18,190.  Payments of death pension were 
terminated altogether from January 1, 1997, on the basis that 
her income was excessive for pension.  An April 13, 1998, 
letter from the RO to the appellant advising of the reduction 
is incomplete (the first page is missing).  It appears that 
the basis for the retroactive computation was that the amount 
of unusual medical expenses paid in 1997 was less than the 
$6,000 projection upon which the award for 1997 had been 
based.  

Initially it should be noted that the basis for the 
computation of the original overpayment is not entirely clear 
from the record and has not, in any case, been adequately 
explained to the appellant.  The second overpayment of $3,417 
is clearly the amount of pension paid to the appellant during 
the period from January 1, 1997, when her award was 
recalculated, through March 31, 1998, the last day of the 
month before the award was terminated.  The basis for the 
calculation of the earlier overpayment of $18,190 is unclear, 
as is the figure $20,692 shown by the COW as the total amount 
owed.  Consequently, for each of the two overpayments, the RO 
should prepare an audit showing the calculations used to 
establish the amounts charged to the appellant.  Each 
overpayment should be shown as the difference between the 
amount actually paid to the appellant and the amount properly 
owed to her during the period between a specific starting 
date and a specific ending date.  

The RO has not considered the merits of the appellant's 
request for waiver of the initial overpayment created in 
November 1997, citing the appellant's failure to file a 
waiver request within 180 days following the mailing of a 
November 20, 1997, letter by the VA Debt Management center 
which advised her of the 180-day filing deadline.  The 
appellant's waiver request was faxed to the RO on June 1, 
1998, approximately two weeks after expiration of the 180-day 
period.  Given the relatively short period of her tardiness 
in filing, an extra effort should be undertaken to ensure 
that the procedures regarding notification of the 
indebtedness were properly followed.  In this regard, it is 
noteworthy that in May 1999, the Office of Financial Policy 
of the Veterans Benefit Administration (VBA), Debt Management 
Center (DMC), issued a bulletin announcing a new procedure to 
be followed by RO Committees on Waivers and Compromises which 
directly addresses the issue presented in this case.  See OF 
BULLETIN 99.GC1.04, May 14, 1999.  

This bulletin stated that "[e]ffective immediately," in any 
waiver decision involving a debt under DMC jurisdiction 
"where timeliness of the waiver request is at issue," the DMC 
will provide verification of the date on which the initial 
notice of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor.  The bulletin provides 
that, upon the RO's request, the DMC will provide (1) a 
signed, written certification from DMC identifying the date 
of dispatch of the notice, (2) a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen indicating the date of dispatch of the notice letter, 
(3) a statement that explains the details of the screen, (4) 
a copy of the type of the form letter sent to the debtor, and 
(5) a copy of any correspondence received from the debtor.  
Finally, this bulletin states that the RO "will refer to 
these items in any decision concerning the timeliness of the 
debtor's waiver request."  

It appears that the procedures outlined in this Office of 
Financial Policy bulletin were not followed in this case.  
Accordingly, the file must be returned to the RO so that 
evidence of the due process requirement of fair notice of the 
"180-day rule" may be objectively documented.  

In addition, it appears that the income information used to 
support the retroactive termination of the appellant's award 
was obtained through income verification match procedures.  
This information may properly be used for VA pension purposes 
but it must be independently verified through VA evidentiary 
development.  The extent of any such development is not shown 
in the present record.  Consequently, the RO should review 
the record to ensure that any such information used in the 
present case is independently verified and that evidence of 
independent verification is placed in the claims file.

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should review OF BULLETIN 
99.GC1.04 and request that the 
documentary evidence cited therein be 
provided by the DMC for inclusion in the 
appellant's claims folder.  

2.  The RO should conduct additional 
development to verify the amount and the 
receipt dates of all income received by 
the appellant from all sources on a 
month-by-month basis during the period 
covered by the overpayments at issue.  

3.  The RO should request that the 
appellant provide current information 
concerning her income assets and 
expenses and should provide her with the 
proper forms for doing so.  

4.  Upon receipt of this information, the 
RO should recompute the appellant's death 
pension award, including the amounts 
overpaid.  An audit should be prepared 
which shows each overpayment as the 
difference between the amount actually 
paid and the amount properly payable 
during the period between specific 
beginning and ending dates.  

5.  The RO should then re-adjudicate the 
issue of whether the appellant's appeal 
regarding the first overpayment was 
timely filed.  If the documentation 
received from the DMC reasonably 
supports a conclusion that the appellant 
was properly notified that she had to 
request a waiver within 180 days after 
such notice, the RO should prepare a 
supplemental statement of the case which 
addresses the timeliness issue.  If the 
documentation received from the DMC does 
not reasonably support such a 
conclusion, the COW should review the 
issue on the merits.  If the merits 
determination is adverse to the 
appellant, a supplemental statement of 
the case should be prepared and the 
appellant should be given a reasonable 
period of time for reply.  

6.  The RO should also readjudicate the 
issue of whether the appellant is 
entitled to waiver of recovery of the 
second overpayment.  If the 
determination is adverse to the 
appellant, a supplemental statement of 
the case should be prepared and the 
appellant should be given a reasonable 
period of time for reply.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



